Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 1 of 11 PagelD #: 4862

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

DR. DAMIAN MEDICI,
Plaintiff,

v.
C.A. No. 17-265-JJM-PAS

LIFESPAN CORPORATION,

RHODE ISLAND HOSPITAL, and

MICHAEL SUSIENKA,
Defendants.

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Judge.

Defendants Lifespan Corporation, Rhode Island Hospital, and Michael
Susienka (“Defendants”) move to dismiss Plaintiff Dr. Damian Medici’s Complaint
pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. For the
foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss. ECF No. 92.
I, BACKGROUND

Dr. Medici is a research scientist specializing in stem cell research. From 2012
through 2015, Dr. Medici was employed by Rhode Island Hospital (“RIH”) and
appointed as an Associate Professor at Brown University’s medical school. Dr.
Medici’s research focused on processes by which standard cells transform to stem:
cells—some of his research focused on a particular process known as endothelial:
mesenchymal transition, or “EndMT.” In EndMT, endothelial cells—cells that line

the surface of blood cells—transform to mesenchymal cells, or stem cells.

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 2 of 11 PagelD #: 4863

Defendant Michael Susienka was hired by Dr. Medici to work in his lab at RIH.
While working for Dr. Medici, Mr. Susienka reviewed articles published by Dr. Medici
and noticed several images in those articles that appeared to be duplicates of images
in other of Dr. Medici’s articles. The duplicate images purported to represent the
results of different experiments. Mr. Susienka reported the sets of images that he
believed were duplicates to Lifespan, the parent of RIH. Lifespan investigated
allegations of image duplication,! image manipulation, and falsification of data and
concluded that Dr. Medici engaged in research misconduct with respect to three of
four allegations.2 Dr. Medici’s employment by RIH was terminated in light of the

findings of research misconduct.

 

1 After consultation with the Office of Research Integrity, Lifespan referred
four allegations relating solely to articles published while Dr. Medici was at Harvard
to Harvard. Harvard investigated the four instances of duplication identified by Mr.
Susienka and discovered an additional four instances of image duplication in Dr.
Medici’s publications. The Harvard Investigation Committee found, with respect to
each of the eight allegations it reviewed, that Dr. Medici “intentionally, knowingly,
or recklessly committed research misconduct” and his “approach and attitude with
respect to data management and reporting is well beyond the generally accepted
practices of the scientific community...” ECF No. 101-1 at 96.

2 Specifically, the Lifespan Investigation Committee found that the
preponderance of the evidence established that Dr. Medici had attempted to
manipulate live cell cultures to make it appear that his EndMT attempts were
successful, and that images were duplicates with respect to two allegations of image
duplication. The Committee found that the images were duplicates and rejected the
assertion that the use of duplicate images was not misleading because it “shows
exactly the same response,” and “the representation of images from one experiment
as the authentic results of a completely different experiment is falsification
regardless of serendipitous similarities. To suggest otherwise upends scientific
integrity.” ECF No. 78-3 at 4953.

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 3 of 11 PagelD #: 4864

Federal Regulations and Lifespan’s Research Misconduct Policy

Lifespan and RIH, institutions that receive funding from federal Public Health
Service agencies including the National Institutes of Health and the National Heart,
Lung, and Blood Institute, must comply with federal regulations regarding research
misconduct. The regulations, which appear at 42 C.F.R. Part 93 (the “Regulations”),
require that institutions respond to each allegation of research misconduct for which
the institution is responsible and that institutions adopt written policies regarding
the process for addressing allegations of research misconduct when the research is
supported by Public Health Service funds. 42 C.F.R. § 93.300.

The Lifespan Policy on Research Misconduct (the “Misconduct Policy”) was
adopted pursuant to the Regulations and provides that it “will normally be followed
when a Lifespan official receives an Allegation,” but that “particular circumstances
in an individual case may dictate variation from the normal procedure where it is
determined to be in the best interests of research integrity, or as needed for the
operation of Lifespan and/or of any relevant federal agency.” The Regulations and
Misconduct Policy provide that when an allegation of research misconduct is received,
the Research Integrity Officer (“RIO”) must determine if the allegation identifies
actions that constitute research misconduct and is credible and specific enough so
that evidence of misconduct can be identified. If the RIO determines that the
allegation meets these requirements, a two-stage process is followed before a

determination of research misconduct can be made.

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 4 of 11 PagelD #: 4865

The first stage is an “inquiry,” conducted by an Inquiry Committee empaneled
by the RIO, The purpose of the inquiry is to determine whether the second stage of
the process—the investigation—is warranted. The Inquiry Committee makes a
preliminary evaluation of the evidence and testimony, normally interviewing the
complainant, respondent, and other witnesses as provided in the Misconduct Policy.
At the end of the inquiry stage, the Inquiry Committee prepares a written summary
of the evidence, its conclusions, and a recommendation on whether to proceed to the
investigation stage. The Inquiry Committee report and respondent’s comments are
provided to the Deciding Official (“DO”) to decide whether to adopt the Inquiry
Committee recommendation. If an investigation is warranted, the Misconduct Policy
and the Regulations require that the institution notify the Office of Research
Integrity (“ORI”) of the decision to proceed to investigation.

The Investigation Committee is selected by the RIO and takes custody of and
reviews the evidence collected by the Inquiry Committee, as well as any additional
relevant evidence. The Investigation Committee issues a preliminary report
explaining its process, the evidence, and conclusions as to each allegation. A finding
of research misconduct requires that the conduct at issue constitute “a significant
departure from accepted practices of the relevant research community,” that the
“misconduct be committed intentionally, knowingly, or recklessly,” and that “the
allegation be proven by a preponderance of the evidence.” The respondent is provided
with a copy of the preliminary report and has thirty days to respond. The

Investigation Committee considers the respondent's comments, makes any

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 5 of 11 PagelD #: 4866

modifications to its report, and issues a final report of the investigation. Under
Lifespan’s Misconduct Policy, the respondent is given an opportunity to respond to
the final report.

The Investigation Committee’s final report and respondent’s comments are
forwarded to the DO, who decides whether to adopt the Investigation Committee’s
findings. The DO’s determination, the Investigation Committee’s report, and the
respondent’s response are sent to ORI.

ORI may review the institution’s findings and process, make its own finding of
research misconduct, propose administrative actions, or take no action at all.
Procedural History

Dr. Medici initially filed this action in the District of Massachusetts and
transferred it to this Court. Dr. Medici’s Second Amended Complaint alleges seven
causes of action: (i) breach of contract arising out of Lifespan’s alleged breach of the
Misconduct Policy; Gi) breach of contract arising out of Lifespan’s termination of Dr.
Medici; (iii) defamation; (iv) tortious interference with advantageous relations; (v)
intentional infliction of emotional distress; (vi) violation of the federal Stored
Communications Act; and (ii) Declaratory Judgment and Equitable Relief.

In Dr. Medici’s Opposition to Defendants’ Motion for Summary Judgment, he
consented to the dismissal of his claim under the Stored Communications Act, which
provided the basis for federal question jurisdiction. ECF No. 79 at 42-43, Dr. Medici

asks the Court to assert jurisdiction over his remaining state law claims as they raise

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 6 of 11 PagelD #: 4867

an issue of federal law: the application of the Regulations governing research
misconduct. In response, Defendants move to dismiss.
Il. STANDARD OF REVIEW

Rule 12(b)(1) of the Federal Rules of Civil Procedure provides for the dismissal
of actions in which the court lacks subject matter jurisdiction. When considering a
motion to dismiss under Fed. R. Civ. P. 12(b)@), the Court must “construe the
complaint liberally, treating all well-pleaded facts as true and indulging all
reasonable inferences in favor of the plaintiff.” Aversa v. United States, 99 F.3d 1200,
1210 (1st Cir. 1996), However, the burden of proving that subject matter jurisdiction
exists is placed on the plaintiff, not the defendant. See Thomson v. Gaskill, 315 U.S.
442, 446 (1942) (“If a plaintiffs allegations of jurisdictional facts are challenged by
the defendant, the plaintiff bears the burden of supporting the allegations by
competent proof.”); see also Murphy v. United States, 45 F.3d 520, 522 (1st Cir. 1995)
(noting that the party invoking the jurisdiction of a federal court carries the burden
of proving its existence).

Federal question jurisdiction exists over “all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case “arises
under” federal law when federal law creates one or more of the causes of action. See
Gunn v. Minton, 568 U.S. 251, 257 (2013). The Supreme Court has also recognized a
“special and small category of cases” in which state law claims raise federal issues
giving rise to federal question jurisdiction. fd. at 258. To determine whether a case

falls within the “special and small category of cases,” the

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 7 of 11 PagelD #: 4868

question is if “a state-law claim necessarily raises a stated federal issue, actually
disputed and substantial, which a federal forum may entertain without disturbing
any congressionally approved balance of federal and state judicial responsibilities.”
Grable & Sons Metal Prod, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). The
Grabletest does not give rise to federal question jurisdiction where, although the case
raises a disputed question of federal law, that federal question is not a “pure issue of
law,” but is instead “fact-bound and situation-specific.” Empire Healthchoice Assur.,
Ine. v. McVeigh, 547 U.S. 677, 700-01 (2006).
Ii. DISCUSSION

The issues raised by Dr. Medici are insufficient to confer federal question
jurisdiction. Dr. Medici’s Complaint centers on the alleged shortcomings of Lifespan’s
research misconduct investigation with respect to Lifespan’s Research Misconduct
Policy and the federal regulations pursuant to which they were adopted. For
example, Dr. Medici alleges that he did not receive a summary of his interview before
the Inquiry Committee, that the Investigation was not timely completed, and that
the Investigation Committee did not have appropriate scientific expertise. ECF No.
58 at [4] 91, 118, 130.

First, while Dr. Medici argues that the interpretation of regulations governing
research misconduct investigations confer subject matter jurisdiction over his
Complaint, it is not clear that the interpretation of federal regulations is “actually

disputed.” See Grable, 545 U.S. at 314. The parties do not dispute that the federal

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 8 of 11 PagelD #: 4869

regulations regarding research misconduct investigations apply to Lifespan. And Dr.
Medici fails to highlight any specific regulation that the parties interpret differently.

Further, the alleged dispute is not a pure issue of law, but is fact bound and
situation-specific. Where a case raises a disputed question of law, but the question
does not turn on a new interpretation of federal law that will govern many cases,
courts have declined to extend federal question jurisdiction over the action. See
Empire Healthchoice, 547 U.S. at 700-01 (holding that claims by health insurance
carrier for federal employees seeking reimbursement of benefits was situation-
specific and not a pure issue of law that “could be settled once and for all and
thereafter would govern numerous...cases.”); see also Municipality of Mayaguez v.
Corporacion Para el Desarrollo del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (breach
of contract claim regarding alleged violation of Department of Housing and Urban
Development regulations did not give rise to federal question jurisdiction because the
claim did not turn on a new interpretation of a federal statute or regulation which
will govern a large number of cases); Doe v. Boston University, No. 17-cv-10520, 2017
WL 2255752 (D. Mass. May 23, 2017) (holding that plaintiffs claim based on an
alleged Title IX violation was not sufficient to confer federal question jurisdiction
because it was fact-specific and even if the case “could turn on a new interpretation
of Title IX, that interpretation would not govern a large number of cases so as to affect
the federal system as a whole.”); cf. One and Ken Valley Housing Group v. Mame
State Housing Authority, 716 F.3d 218, 225 (st Cir. 2018) (finding federal question

jurisdiction where outcome of legal question raised by plaintiffs would dictate the

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 9 of 11 PagelD #: 4870

outcome in many other cases filed by landlords across the country). Here, Dr. Medici’s
claim that Lifespan’s conduct violated its Research Misconduct Policy, created
pursuant to federal regulations, is a fact-bound and situation:specific claim involving
whether Lifespan’s actions constitute a breach of contract. The Court's determimation
on the issue has no application to the federal regulations as a whole or beyond the
facts of Dr. Medici’s instant case.

Dr. Medici’s heavy reliance on the First Circuit’s decision in Anversa v.
Partners Healthcare System, Inc., 835 F.3d 167 (1st Cir. 2016), is misplaced. While
there are many similarities between the facts and claims asserted in Anversa and
this case, the issues before the two courts are meaningfully different. The issue before
the Anversa court addressed whether the plaintiffs needed to await ORI review of
Harvard’s research misconduct investigation before proceeding on breach of contract
and tort claims-—the court found that the ORI review was a necessary prerequisite.
Td. at 180. Accordingly, the court found federal question jurisdiction to address the
exhaustion issue because it required the court to consider “the importance of [the
research misconduct] regulations to the Congressional scheme.” /d. at 174n.5. That
question is not before the Court. Here, Dr. Medici’s claims relate to how Lifespan
conducted its research misconduct investigation and do not relate to the significance
of the relevant federal regulations to the Congressional scheme. Rather, the federal
regulations serve as a backdrop to typical state law claims.

The Court also declines to exercise supplemental jurisdiction over Mr. Medici’s

remaining state law claims. Under 28 U.S.C. § 1367(c)(3), the Court “may decline to

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 10 of 11 PagelD #: 4871

exercise supplemental jurisdiction” if it “has dismissed all claims over which it has
original jurisdiction.” While it is true that dismissal of federal claims does not require
the dismissal of state Jaw claims, “in the usual case in which all federal-law claims
are eliminated before trial, the balance of factors to be considered under the pendent
jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point
toward declining to exercise jurisdiction over the remaining state-law claims.”
Carnegie-Mellon Univ. v. Cohill 484 U.S. 348, 850 n.7 (1988); see also United Mine
Workers v. Gibbs, 383 U.S. 348, 726 (1966) (explaining that if the federal claims are
dismissed before trial, even though not insubstantial in a jurisdictional sense, the
state claims should be dismissed as well); Rodriguez v. Doral Mortg. Corp., 51 F.3d
1168, 1177 (st Cir. 1995) (“As a general principle, the unfavorable disposition of a
plaintiffs federal claims at the early stages of a suit, well before the commencement
of trial, will trigger the dismissal without prejudice of any supplemental state-law
claims.”)} Flowers v. Fiore, 239 F. Supp. 2d 173 (D.R.L. 2003) (declining to extend
supplemental jurisdiction after the plaintiff's federal claims were dismissed on a

motion for summary judgment).3

 

3 Dr. Medici argues that the Court should exercise supplemental jurisdiction
over the state law claims because dismissal would simply mandate that he refile the
action asserting diversity jurisdiction given that he moved to Illinois in June 2018.
However, the fact that Dr. Medici may refile his case in this court is not a basis for
the Court to exercise supplemental jurisdiction. See Grupo Dataflux v. Atlas Global
Group, L.P., 541 US. 567, 581 (2004) (dismissing the case even though the dismissal
would likely be followed by refiling).

10

 
Case 1:17-cv-00265-JJM-PAS Document 119 Filed 06/03/19 Page 11 of 11 PagelD #: 4872

IV. CONCLUSION
The issues raised by Dr. Medici fail to confer federal question jurisdiction and
the Court declines to extend supplemental jurisdiction over the remaining state law

claims. For the foregoing reasons, the Court GRANTS the Defendants’ Motion to

Dismiss. ECF No. 92.

   

nJ. McConnell, Jr.
United States District Judge

June 3, 2019

 

4 Accordingly, the Court denies as moot Defendants’ Motion for Summary
Judgment (ECF No. 74) and Dr. Medici’s Motions to Strike (ECF Nos. 84, 109).
Defendants have also moved for sanctions based on the production of documents
related to Harvard’s investigation into alleged research misconduct by Dr. Medici.
The Court is disturbed by the delayed production of relevant documents and the
flimsy justification for the delay, but in light of the Court’s dismissal of the matter,
denies Defendants’ Motion for Sanctions. ECF No, 102.

11

 
